Citation Nr: 1134473	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  08-35 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a back disability, to include a minimal disc bulge, L4-5.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for the residuals of a left ankle disorder.

4.  Entitlement to service connection for a stomach disorder.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a neck disorder.

7.  Entitlement to service connection for a left leg disability.

6.  Entitlement to service connection for diabetes mellitus.

9.  Entitlement to service connection for diabetic neuropathy of the feet.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1979 to November 1988.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the claims currently on appeal.

The issues of service connection for the right ankle and bilateral hearing loss have been raised by the record (see the Veteran's October 2010 claim), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.

The issues of service connection for a back condition, a right knee condition, the residuals of a left ankle injury, and a stomach condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the time of the June 2011 Board videoconference hearing, prior to the promulgation of a decision in the appeal of the claim for entitlement service connection for hypertension, the Veteran withdrew from appellate status this appeal.

2.  At the time of the June 2011 Board videoconference hearing, prior to the promulgation of a decision in the appeal of the claim for entitlement service connection for a neck disorder, the Veteran withdrew from appellate status this appeal.

3.  At the time of the June 2011 Board videoconference hearing, prior to the promulgation of a decision in the appeal of the claim for entitlement service connection for a left leg disability, the Veteran withdrew from appellate status this appeal.

4.  At the time of the June 2011 Board videoconference hearing, prior to the promulgation of a decision in the appeal of the claim for entitlement service connection for diabetes mellitus, the Veteran withdrew from appellate status this appeal.

5.  At the time of the June 2011 Board videoconference hearing, prior to the promulgation of a decision in the appeal of the claim for entitlement service connection for diabetic neuropathy of the feet, the Veteran withdrew from appellate status this appeal.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the appellant in the appeal of the claim for service connection for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for withdrawal of a Substantive Appeal by the appellant in the appeal of the claim for service connection for a neck disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

3.  The criteria for withdrawal of a Substantive Appeal by the appellant in the appeal of the claim for service connection for a left leg disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

4.  The criteria for withdrawal of a Substantive Appeal by the appellant in the appeal of the claim for service connection for diabetes mellitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

5.  The criteria for withdrawal of a Substantive Appeal by the appellant in the appeal of the claim for service connection for diabetic neuropathy of the feet have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims for Service Connection for Hypertension, a Neck Disorder, a Left Leg Disability, Diabetes Mellitus, and Diabetic Neuropathy of the Feet

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

At the time of the aforementioned videoconference hearing, the Veteran withdrew from appellate status the issues of entitlement to service connection for hypertension, a neck disorder, a left leg disability, diabetes mellitus, and diabetic neuropathy of the feet.

Therefore, no allegations of errors of fact or law remain for appellate consideration on these appeals.  Accordingly, the Board does not have jurisdiction to review these appeals, and these issues are dismissed, with respect to the issues of entitlement to service connection for hypertension, a neck disorder, a left leg disability, diabetes mellitus, and diabetic neuropathy of the feet.  38 C.F.R. § 20.204(c) (2010).


ORDER

The appeal of service connection for hypertension is dismissed.

The appeal of service connection for a neck disorder, is dismissed.

The appeal of service connection for a left leg disability is dismissed.

The appeal of service connection for diabetes mellitus is dismissed.

The appeal of service connection for diabetic neuropathy of the feet is dismissed.


REMAND

The Board finds that additional development of the evidence is necessary before a complete review of the Veteran's remaining claims can be undertaken.  

First, the Board notes that the Veteran has indicated that he has been provided with treatment by VA relevant to his claims for service connection.  See the Veteran's March 2007 notice of disagreement (NOD), and October 2008 substantive appeal (VA Form 9); see also the Board hearing transcript pges. 5, 12.  VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A(a).  Specifically, VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(c)(3).  Furthermore, the Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In this regard, the AOJ has obtained the Veteran's VA medical treatment records only to as recently as March 2007.  Therefore, the AOJ should obtain the Veteran's complete VA medical treatment records regarding any relevant VA treatment for his alleged stomach, low back, right knee, and left ankle disorders.

Second, pursuant to 38 U.S.C.A. § 5103A, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim."  The standard for requiring a VA medical examination is "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability."  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The standard for a VA medical examination is quite low.

Regarding his low back, the Veteran has asserted that he strained his back during service and that he experienced a history of recurrent back pain after that injury from April 1987, although he did not receive physical therapy at that time.  See the Veteran's January 2006 claim, and October 2008 VA Form 9, see also hearing transcript pges. 3-4, 12-13.  He also indicated that he was placed on a profile due to his in-service back problems.  Id.  The Veteran has also asserted that his duties as a "tanker" required moving heavy tank ammunition rounds weighing 70-80 pounds each.  See the Veteran's April 2007 NOD.  The Veteran also indicated that his back and knee problems caused him to be unable to pass the military PT test, but he did not report his ongoing problems because he did not think they would continue to affect him after service.  See the hearing transcript pges. 13-14, 15.  

The record contains some evidence to support the Veteran's contentions, including service treatment records (STRs) which show treatment for low back pain in February and April 1987.  Furthermore, the Veteran has submitted a private treatment record dated in August 2005, which indicates that the Veteran's low back shows signs of a "minimal disc bulge," L4-5, with degenerative changes and some evidence of stenosis.  In addition, VA medical treatment records dated in November 2006 and February 2007 indicate current treatment for low back pain.  There is also some evidence of a diagnosis of and treatment for arthritis.  See the September 2006 VA medical treatment record.  Finally, in November 2008, the Veteran submitted lay statements from a number of acquaintances that indicate that they have observed the Veteran experiencing a history of symptoms of back pain after his military service.

Regarding his right knee, the Veteran asserted that he has experienced a right knee disorder from an injury in February 1985.  See the Veteran's January 2006 claim, and October 2008 VA Form 9.  Specifically, he has alleged that he fell in a "toe ditch" and that he was treated for pain and a bruised tendon by military physicians, and that he has continued to have problems with this disorder since service.  See the hearing transcript pges. 5-6.  The Veteran's STRs, show that the Veteran was treated for a knee injury in February 1985 after falling in a "turtle hole" and treatment for right leg pain in April 1987.  Subsequently, the Veteran's VA medical treatment records also indicate some treatment for arthritis in September 2006 and knee pain in November 2006.  Furthermore, in November 2008, the Veteran submitted a number of lay statements from acquaintances indicating that he has exhibited a history of relevant joint pain since the time of his military service.  

Regarding his left ankle, the Veteran asserted that he has had ongoing problems since a May 1984 injury.  See the Veteran's January 2006 claim, and the October 2008 VA Form 9.  Specifically, he asserted that he injured his left ankle during basketball PT, and that he has subsequently been diagnosed with arthritis.  See the hearing transcript pges. 7-9.  He has also indicated that treating physicians have opined that his current left ankle arthritis is due to the in-service injury and boots that he wore.  Id. pg. 9.  The Veteran has submitted private treatment records from R. Green, D.P.M., dated in July 2005 and November 2008, which provide some evidence of a relevant diagnosis of and treatment for arthritis in the area of the Veteran's left ankle, and also indicates that there may be a connection between his current ankle problems and his military service.  Furthermore, in November 2008 the Veteran submitted lay statements from acquaintances that indicate that they had observed the Veteran experiencing a history of relevant joint pain.  Finally, the September 2006 VA medical treatment record also provides some indication of a relevant diagnosis of arthritis.

Regarding his claim for service connection for a stomach disorder, the Veteran indicated that he has experienced such a condition since July 1985.  See the Veteran's January 2006 claim, the March 2007 NOD, and the October 2008 VA Form 9.  He has indicated that he was treated for gastroenteritis during his military service, and subsequently has experienced gas, bloating, vomiting, and diarrhea.  See the hearing transcript pges. 9-11, 16.  The Veteran's STRs show that he received relevant treatment for a gastrointestinal disorder in July 1985, August 1986, February 1987, and April 1988.  The Veteran also submitted lay statements from acquaintances dated in November 2008, which indicate a history of relevant symptoms.  

The Board notes that the Veteran and his acquaintances are competent to describe the relevant history of orthopedic and gastric issues from the time of his military service to the present.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); 38 C.F.R. § 3.159(a)(2).  Furthermore, they are competent to describe current symptoms, if not necessarily to provide a diagnosis of his current disorders.  As such, there is some evidence of in-service incurring events, and current relevant disorders, as well as some evidence of a nexus between the Veteran's service and his current disorders.  

Finally, the Board notes the private treatment records from Dr. Green dated in July 2005 and November 2008, which indicate some evidence of a connection between the Veteran's current orthopedic disorder of the left ankle, and his military service.  However, the medical records from Dr. Green have not fully addressed the relevant evidence of record or provided a thorough opinion regarding any connection between the Veteran's military service and a current left ankle disorder.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).  As such, the record is simply inadequate to allow the Board to grant the Veteran's claims at this time

Therefore, in light of the evidence of current relevant disorders and a potential connection between such disorders and the Veteran's military service, the Board concludes that the Veteran should be provided with examinations by relevant specialists, to determine the nature and etiology of any current low back, right knee, left ankle, and stomach disorders that he may be currently experiencing.  

Accordingly, the case is REMANDED for the following action:

1.	Obtain all relevant VA medical treatment records that show treatment for the low back, right knee, and left ankle, as well as any treatment for a stomach disorder, dating from August 2007.  If records are unavailable or simply do not exist, or further attempts to obtain them would be futile, a negative reply to this effect is required.

2.	Then, after all relevant treatment records have been obtained, arrange for the Veteran to undergo a VA orthopedic examination, by an appropriate specialist, to determine the nature and etiology of any current low back, right knee, and left ankle disorders, he may currently be experiencing.  The Veteran is hereby advised that failure to report for a scheduled VA examination, without good cause, may have adverse consequences for his claims.  

	The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent history.  The examiner must make clear in the report that such a review was accomplished.  The examination must include any testing necessary and the specific results of any testing should be set forth in the examination report.  Based on examination and comprehensive review of the claims file, the orthopedic examiner should address the following issues:

	Regarding the Veteran's low back:

A)	Provide a comprehensive history and diagnosis of any current orthopedic low back disorders found.  This should include the Veteran's in-service treatment of the low back in February and April 1987, and the lay history provided by the Veteran, as well as the current evidence of diagnosis of and treatment for degenerative changes in the Veteran's back. 

B)	Is it at least as likely as not that any currently identified low back disorder is caused by the Veteran's military service, including his in-service treatment for low back pain in February and April 1987, or to his duties moving tank ammunition during service?

C)	The examiner should comment on the likelihood that any current back disorder found is due to intercurrent causes, wholly unrelated to his military service.  

	Regarding the Veteran's right knee:

A)	Provide a comprehensive history and diagnosis of any current orthopedic right knee disorder found.  This should include the Veteran's in-service treatment for a right knee injury in February 1985, and the lay history provided by the Veteran, as well as the current evidence of treatment for a right knee disorder. 

B)	Is it at least as likely as not that any currently identified right knee disorder is caused by the Veteran's military service, including his in-service injury in February 1985?

C)	The examiner should comment on the likelihood that any current right knee disorder found is due to intercurrent causes, wholly unrelated to his military service.  

	Regarding the Veteran's left ankle:

A)	Provide a comprehensive history and diagnosis of any current orthopedic left ankle disorders found.  This should include the Veteran's in-service treatment for a left ankle sprain in May 1984, and the lay history provided by the Veteran, as well as the current evidence of treatment for a left ankle disorder.  The examiner should also specifically address the private treatment records dated in July 2005 and November 2008 from Dr. Green, which provide evidence of a connection between the Veteran's service and a current left ankle disorder.

B)	Is it at least as likely as not that any currently identified left ankle disorder is caused by the Veteran's military service, including his in-service sprain in May 1984?

C)	The examiner should comment on the likelihood that any current left ankle disorder found is due to intercurrent causes, wholly unrelated to his military service.  

	The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

	The examiner should explain the rationale of any opinion provided, whether favorable or unfavorable, based on the evidence of record.  Any disorders found should be addressed separately, if a separate etiology is indicated.  If the examiner is unable to provide the requested opinion, please expressly indicate this and explain why this is not possible.  

3.	Arrange for the Veteran to undergo a VA medical examination, by an appropriate specialist, to determine the nature and etiology of any current stomach disorder that he may currently be experiencing.  The Veteran is hereby advised that failure to report for a scheduled VA examination, without good cause, may have adverse consequences for his claims.  

	The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent history.  The examiner must make clear in the report that such a review was accomplished.  The examination must include any testing necessary and the specific results of any testing should be set forth in the examination report.  Based on examination and comprehensive review of the claims file, the VA medical examiner should address the following issues:

A)	Provide a comprehensive history and diagnosis of any current stomach disorder found.  This should include reviewing the Veteran's in-service treatment in July 1985, August 1986, February 1987, and April 1988, and the lay history provided by the Veteran, as well as any further records obtained subsequent to this remand.  

B)	Is it at least as likely as not that any currently identified stomach disorder is caused by the Veteran's military service, including his in-service treatment July 1985, August 1986, February 1987, and April 1988?

C)	The examiner should comment on the likelihood that any current stomach disorder found is due to intercurrent causes, wholly unrelated to his military service.  

	The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

	The examiner should explain the rationale of any opinion provided, whether favorable or unfavorable, based on the evidence of record.  Any disorders found should be addressed separately, if a separate etiology is indicated.  If the examiner is unable to provide the requested opinion, please expressly indicate this and explain why this is not possible.  

4.	Following completion of the above development, review the Veteran's claims file and any new information obtained to ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further adjudication of the claims.

5.	Then, readjudicate the Veteran's claims for service connection for low back, right knee, left ankle, and stomach disorders.  If these claims are not granted to the Veteran's satisfaction, send him and his representative another SSOC and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


